Citation Nr: 0610045	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-42 033	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease with ischemia.

2.  Entitlement to service connection for essential 
hypertension.

3.  Entitlement to service connection for chronic lung 
disease, to include chronic obstructive pulmonary disease 
(COPD), residuals of pneumonia or a pleural effusion of the 
right lower lobe, and a chronic lower respiratory infection 
with bronchospasm.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty from March 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from March 
1943 to March 1946.

2.  On March 21, 2006, the Board was notified by the VA RO in 
Manila, Philippines, that the veteran died in August 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claims currently 
in appellate status: service connection for coronary artery 
disease with ischemia, essential hypertension, and chronic 
lung disease, to include COPD, residuals of pneumonia or a 
pleural effusion of the right lower lobe, and a chronic lower 
respiratory infection with bronchospasm.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.



		
R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


